t c memo united_states tax_court estate of alton bean deceased gary a bean administrator and mable bean petitioners v commissioner of internal revenue respondent gary a bean and cynthia bean petitioners v commissioner of internal revenue respondent docket nos filed date james allen brown for petitioners brian a smith for respondent memorandum findings_of_fact and opinion swift judge these cases were consolidated for trial briefing and opinion for years through respondent determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties as follows alton and mable bean accuracy-related_penalty year deficiency sec_6662 a dollar_figure --- big_number --- big_number --- big_number dollar_figure big_number big_number big_number big_number gary and cynthia bean accuracy-related_penalty year deficiency sec_6662 a s big_number --- big_number -- big_number ---- big_number dollar_figure big_number big_number big_number big_number the issues for decision involve whether petitioners are entitled to increased bases in their investments in an s_corporation as a result of petitioners' personal guaranties of the corporation's indebtedness on bank loans a transfer of partnership assets to the s_corporation and corporate liabilities owed to a partnership also at issue is whether petitioners are liable for the accuracy-related_penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and are so found alton bean decedent died in january of in amity arkansas decedent and petitioner mable bean were husband and wife and the parents of petitioner gary bean petitioners gary and cynthia bean are husband and wife at the time the petitions were filed mable gary and cynthia bean resided in amity arkansas shortly after decedent’s death gary bean was appointed administrator of decedent’s estate for convenience hereinafter all references to petitioners refer to decedent and mable bean and to gary and cynthia bean for many years decedent and gary bean jointly owned and managed a trucking business in amity arkansas through decedent and gary bean operated the trucking business as a partnership the partnership during all relevant periods decedent owned a 75-percent interest in the partnership and gary bean owned a 25-percent interest in the partnership on date decedent mable and gary bean formed an arkansas corporation the corporation that elected in to be taxed pursuant to subchapter_s of the internal_revenue_code from early through decedent and mable bean owned percent of the stock in the corporation and gary bean owned the remaining percent of the stock in the corporation through the corporation through its employees provided maintenance on and parts for the trucks of the partnership on date decedent and mable bean executed a dollar_figure second mortgage on their personal_residence to the bank q4e- of amity in order to secure certain indebtedness that the corporation owed to the bank of amity on date to provide operating capital for the corporation the bank of amity extended to the corporation a dollar_figure line of credit to secure repayment of funds actually provided to the corporation under the line of credit the bank of amity required each petitioner to sign personal guaranties for repayment of such funds and to mortgage in favor of the bank of amity certain additional real_property they owned with a fair_market_value on date of dollar_figure in the subsequent years through the date of trial all payments to the bank of amity that were made on the above indebtedness were made by the corporation the bank of amity has not foreclosed on the loans made to the corporation on or shortly before date the partnership transferred all but one of its assets to the corporation the corporation assumed all liabilities of the partnership and the corporation took over ownership and operation of the partnership's trucking business the corporation transferred no cash to the partnership for income_tax purposes petitioners treated this transaction as a sale of assets by the partnership to the corporation for no gain to the partnership ie the partnership treated the amount of the liabilities assumed by the corporation as equal to the partnership's tax basis in the assets - - transferred as of date the partners of the partnership had not dissolved the partnership for and the corporation realized operating losses of dollar_figure and dollar_figure respectively on their joint federal_income_tax returns for through prepared by petitioners' accountant petitioners deducted through net_operating_loss carrybacks and carryovers their entire respective shares of the previously mentioned losses of the corporation for and on audit respondent determined that petitioners lacked sufficient tax bases in their investments in the corporation to be entitled to any of the above-claimed loss deductions opinion under sec_1366 shareholders in an s_corporation may deduct their pro_rata shares of the corporation's losses to the extent the losses are supported by the shareholders' adjusted bases in the stock and in any indebtedness of the s_corporation to the shareholders unless the shareholders of the s_corporation incur an economic outlay with respect to indebtedness that the corporation owes to third parties the shareholders are not entitled to increase their bases in their stock by the amount of the indebtedness see eg 174_f3d_928 8th cir estate of leavitt v commissioner - - f 2d 4th cir affg 90_tc_206 accordingly mere shareholder guaranties of corporate indebtedness to third parties generally do not qualify as an economic outlay and they do not qualify as indebtedness from the s_corporations to the shareholders until and unless the shareholders pay part or all of the corporate indebtedness 50_tc_762 see also bergman v united_states supra 47_tc_159 affd 392_f2d_458 8th cir likewise where corporate indebtedness to third parties is merely secured_by the shareholders' property no economic outlay has occurred no indebtedness to the shareholders exists and shareholders are not entitled to increase their bases in the s_corporation by the amount of the corporate indebtedness secured_by the shareholders see 84_tc_716 erwin v commissioner tcmemo_1989_80 while taxpayers are free to organize their affairs as they choose once having done so taxpayers generally are held to the tax consequences of their choice and may not enjoy the benefit of some other route that they might have chosen to follow but did not see 417_us_134 cited in 778_f2d_769 1lith cir - petitioners herein contend that they are entitled to increase their tax bases in the corporation's indebtedness to the bank of amity to the extent they personally guaranteed and secured such indebtedness petitioners rely heavily on selfe v united_states supra in that case a bank made a loan toa taxpayer individually and the taxpayer secured the loan by a pledge to the bank of shares of stock in a corporation when the taxpayer later incorporated a business the above loan was converted into a loan to the new corporation accompanied by the taxpayer's guaranty of the corporation's repayment of the loan to the bank the court_of_appeals for the eleventh circuit held that although shareholder guaranties of subchapter_s corporate indebtedness generally will not increase the shareholder’s tax basis in the corporation a narrow exception may exist where the facts demonstrate that in substance the shareholder has borrowed funds and subsequently advanced them to the corporation id because material facts remained in dispute in selfe the court_of_appeals remanded the case to the trial_court to evaluate whether the loan from the bank should be treated in reality as a loan to the taxpayer and then to the s_corporation by contrast in the instant cases the bank of amity extended funds directly to the corporation and the corporation --- - has made all payments on the indebtedness to the bank petitioners could have structured the indebtedness as indebtedness to themselves but petitioners chose to avoid primary liability thereon petitioners’ secondary liability as guarantors may have been necessary for bank approval of the indebtedness but until or unless petitioners are called upon to pay on the indebtedness petitioners' secondary liability is not enough for tax purposes to treat the indebtedness as if made to petitioners petitioners have not established that they incurred an economic outlay with regard to the corporation's indebtedness to the bank of amity and petitioners are not entitled to increase their tax bases in their investments in the corporation with respect thereto because assets of the partnership were transferred to the corporation petitioners also contend that they are entitled to increase their tax bases in the corporation by the amount that the value of the assets the partnership transferred to the corporation exceeds the amount of the partnership’s liabilities assumed by the corporation by the amount of any partnership eguity transferred to the corporation and by the amount of certain additional_amounts allegedly owed to the partnership in order to avoid recognition of partnership capital_gain on the transfer of assets to the corporation the partners of the partnership structured the transfer as a sale of assets to the --- - corporation for the assumption of the partnership’s liabilities the amount of which was treated as equaling the partnership's tax basis in the assets the transaction was not structured as a taxable_distribution of partnership assets to the partners followed by a contribution of the assets to the corporation with a stepped-up tax bases petitioners have given us no sufficient justification for recasting the transaction even if the value of the partnership assets that were transferred to the corporation exceeded the liabilities of the partnership that were assumed by the corporation even if partnership equity was transferred to the corporation and even if the corporation owed additional_amounts to the partnership such excess value equity or amounts would not increase the tax bases of the shareholders in the corporation as explained in 61_tc_343 involving the predecessor to sec_1366 -- the existence of the partnership cannot be ignored here even though the partners were simultaneously shareholders in the subchapter_s_corporation if the partners had directly transferred funds to the subchapter_s_corporation or treated it as an addition to capital the result would be different the distinctions that exist between partnerships sole proprietorships and corporations do so from a tax viewpoint by design to treat the partnership transfer as having been made directly by the partners would be to deliberately obfuscate the distinction where no such action is called for citations omitted -- - in the instant cases the partnership not the shareholders of the s_corporation made the transfer to the corporation and only the partnership would receive tax bases associated with the transfer despite the similar ownership interests of the partners of the partnership and of the shareholders of the corporation petitioners as shareholders in the corporation may not increase their tax bases in their investments in the corporation for any purported value of partnership assets in excess of the partnership’s liabilities assumed for any purported partnership's equity transferred to the corporation or for any amounts owed to the partnership further no credible_evidence substantiates the existence of the additional_amounts allegedly owed to the partnership we sustain respondent's deficiency determinations for each year in issue lastly petitioners contend that the corporation underreported income for the years in issue and that the additional unreported income should increase petitioners’ tax bases in the corporation petitioners however for the years in issue have provided no credible_evidence that the corporation's income was underreported under sec_6662 taxpayers are subject_to accuracy- related penalties on underpayments with respect to which they were negligent negligence in the present context reflects taxpayers' failure to make reasonable attempts to comply with the internal_revenue_code see sec_6662 accuracy-related_penalties may be avoided if taxpayers show that the errors were caused in some significant part by detrimental reliance on the advice of qualified_tax professionals and that their reliance was reasonable and in good_faith see sec_6664 469_us_241 152_f3d_450 5th cir affg in part and vacating on this issue 108_tc_344 petitioners employed an accountant to prepare their tax returns for the years in issue having considered petitioners' and the accountant's testimony we conclude that petitioners reasonably relied on the accountant to ascertain their tax bases in the indebtedness of the corporation we do not sustain respondent's imposition of the accuracy-related_penalties to reflect the foregoing decisions will be entered for respondent as to the deficiency amounts and for petitioners as to the accuracy-related_penalties
